UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4996


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANTONIO RODREQUEZ CARSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:09-cr-00422-HMH-1)


Submitted:   March 4, 2010                   Decided:    March 31, 2010


Before MOTZ and    AGEE,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   T.  Stepp,   Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.   Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dantonio Rodrequez Carson pled guilty without a plea

agreement to one count of possession of a firearm by a convicted

felon,    in    violation        of    18     U.S.C.         § 922(g)(1)      (2006).         The

district        court     calculated              Carson’s           advisory       Guidelines

imprisonment range under the U.S. Sentencing Guidelines Manual

(2008) at 51 to 63 months and sentenced Carson to 62 months’

imprisonment.          Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that the appeal lacks

merit    but     questioning          whether         the    district       court    erred    in

failing    to    consider,       for     purposes            of    calculating      sentencing

credit, the time Carson spent in state custody from the date of

his initial appearance in the district court.                             We affirm.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.       Our review of the transcript of the guilty plea hearing

leads    us    to     conclude    that        the       district      court     substantially

complied with the mandates of Fed. R. Crim. P. 11 in accepting

Carson’s guilty plea and that Carson’s substantial rights were

not   infringed.         Critically,          the       transcript        reveals    that    the

district       court    ensured        that       the       plea    was    supported    by    an

independent         factual   basis         and       that       Carson   entered    the     plea

knowingly       and     voluntarily           with          an     understanding       of    the



                                                  2
consequences.        See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

              Turning to Carson’s sentence, we review it under a

“deferential        abuse-of-discretion           standard.”            Gall     v.   United

States, 552 U.S. 38, 41 (2007).                   In conducting this review, we

“must    first       ensure     that    the       district       court       committed      no

significant procedural error, such as failing to calculate (or

improperly      calculating)         the     Guidelines          range,      treating       the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)      [(2006)]       factors,       selecting       a     sentence      based      on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”            Id. at 51.       “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” applying the “relevant § 3553(a) factors

to the specific circumstances of the case before it.”                                 United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation     marks    and     emphasis      omitted).           The    court    must    also

“state   in    open     court    the       particular    reasons          supporting        its

chosen sentence” and “set forth enough to satisfy” this court

that    it    has    “considered       the    parties’        arguments         and   has    a

reasoned     basis    for     exercising      [its]     own      legal       decisionmaking

authority.”      Id. (internal quotation marks omitted).

              Once we have determined that the sentence is free of

procedural          error,      we     must        consider            the      substantive

                                              3
reasonableness       of     the    sentence,             “tak[ing]        into   account       the

totality of the circumstances.”                      Gall, 552 U.S. at 51.               If the

sentence is within the appropriate Guidelines range, this court

applies a presumption on appeal that the sentence is reasonable.

See United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

             Here,    the       district      court         correctly         calculated       the

advisory     Guidelines         range     and       heard       argument       from    Carson’s

counsel    and     allocution       from      Carson.             While       Anders    counsel

correctly    concedes       that        the   district          court      did   not     err    in

failing to consider the time Carson spent in state custody for

purposes of calculating sentencing credit, see United States v.

Wilson,     503    U.S.     329,        334-35       (1992),        the      court     committed

procedural        error    in     failing           to    provide       an     individualized

assessment of Carson’s case.                     We conclude, however, that the

court’s    omission       did     not    affect          Carson’s    substantial         rights.

See United States v. Washington, 404 F.3d 834, 843 (4th Cir.

2005).      Further,       neither        counsel         nor    Carson       put     forth    any

factors to overcome the appellate presumption of reasonableness

afforded his within-Guidelines sentence.

             We    therefore       affirm       the       district        court’s     judgment.

This court requires that counsel inform Carson, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Carson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                                4
then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Carson.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5